  Case: 1:17-md-02804-DAP Doc #: 1853 Filed: 07/18/19 1 of 1. PageID #: 57507



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


IN RE: NATIONAL PRESCRIPTION                  )       CASE NO. 1:17-MD-2804
OPIATE LITIGATION                             )
                                              )       JUDGE POLSTER
THIS DOCUMENT RELATES TO:                     )
ALL CASES                                     )
                                              )       ORDER REGARDING
                                              )       ALTERNATE EXHIBIT A
                                              )       TO PROTECTIVE ORDER


       The Court earlier entered Case Management Order No.2: Protective Order. See docket

no. 441 ("Protective Order"). Exhibit A to the Protective Order is an acknowledgement form,

which must be signed by any attorney, party, Attorney General, expert, or other entity who

receives documents through MDL proceedings. Signers of this form acknowledge they have read

and understand the Protective Order and agree to be bound by its terms.

       Several Attorneys General have asked that minor amendments be made to the

acknowledgement form for purposes of clarification. The Court grants this request. Accordingly,

attached to this Order is an alternative "Exhibit A" to the Protective Order. Entities seeking access

to discovery produced in the MDL may sign either the original or alternative version of "Exhibit

A."

       IT IS SO ORDERED.

                                                       /s/Dan Aaron Polster
                                                      DAN AARON POLSTER
                                                      UNITED STATES DISTRICT JUDGE

            18 2019
Dated: July __,
